FILED

                                                                                       May 9, 2017
                                    2017 IL App (4th) 160502                          Carla Bender
                                                                                  4th District Appellate
                                          NO. 4-16-0502                                 Court, IL

                                 IN THE APPELLATE COURT


                                          OF ILLINOIS


                                      FOURTH DISTRICT


 In re GUARDIANSHIP OF DENISE RAE                           )   Appeal from
 SANDERS, a Disabled Person,                                )   Circuit Court of
                                                            )   Livingston County
 (Susan Sanders,                                            )   No. 12P8
               Petitioner-Appellee,                         )
               v.                                           )   Honorable
 Leon R. Sanders,                                           )   Robert M. Travers,
               Respondent-Appellant,                        )   Judge Presiding.
 Curtis W. Myers, Guardian Ad Litem-Appellee).              )


               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Holder White and Knecht concurred in the judgment and opinion.

                                            OPINION

¶1             In December 2015 Susan Sanders filed a motion for contribution, requesting that

the trial court order her former husband, respondent, Leon Sanders, to contribute money to

support the parties’ adult disabled daughter, Denise Rae Sanders.

¶2             After a May 2016 hearing, the trial court ordered Leon to contribute $350 a week

to Susan in support of Denise. The court stated that it drew its authority to make such an award

from the Probate Act of 1975 (Probate Act) (755 ILCS 5/1-1 to 30-3 (West 2014)).

¶3             Leon appeals. We hold that section 513.5 of the Illinois Marriage and Dissolution

of Marriage Act (Dissolution Act) (750 ILCS 5/513.5 (West Supp. 2015)) grants trial courts the

authority to order support for an adult nonminor child with a disability. Moreover, in proceedings

under the Probate Act, the trial court may look to the support provision in the Dissolution Act in

a proceeding such as this. Accordingly, we vacate the trial court’s particular award in this case
and remand for a new determination of support, with consideration of the factors provided by

section 513.5(b) of the Dissolution Act (750 ILCS 5/513.5(b) (West Supp. 2015)).

¶4                                    I. BACKGROUND

¶5             In January 2012, Susan filed a petition for appointment of guardianship in

Livingston County case No. 12-P-8, asking the trial court to appoint her as guardian to her

daughter, Denise (born March 2, 1994). The petition alleged that Denise would become an adult

in March 2012 and was not fully capable of managing her estate or her person. Susan requested

that the court (1) adjudge Denise a disabled person and (2) appoint Susan guardian of Denise’s

estate and person. In September 2012, the court entered an order adjudicating Denise a disabled

adult and appointing Susan as the plenary guardian of Denise’s estate and person.

¶6             In December 2015, Susan filed a “Motion for Contribution To Support of

Disabled Adult.” In it, Susan alleged that Leon was Denise’s father, who had been ordered to

provide child support to Susan under a previous order entered as part of the dissolution of Susan

and Leon’s marriage. Susan argued that support was authorized by section 513 of the Dissolution

Act (750 ILCS 5/513 (West 2014)).

¶7             At a May 2016 hearing on Susan’s motion for contribution, Leon testified about

the income he received from the sole proprietorship electrician business he operated. Susan

testified that she worked as a secretary in a law office, where she earned approximately $40,000

per year. Susan testified further that Denise lived with her and did not receive any government

benefits. Susan received approximately $147 a week from Leon, which is the amount Leon was

paying as child support before Denise became an adult. Susan testified that she and Denise were

able to survive on Susan’s income plus what she received from Leon.

¶8             After the close of evidence, the trial court found that Leon earned approximately



                                               -2­
$170,000 in annual personal income. The court mused about whether it could award contribution

to Susan to support Denise. The court concluded that, although the Dissolution Act authorized

support for Denise, the court could not utilize that authority because the current proceeding was a

guardianship proceeding and not a dissolution proceeding. That is, Denise’s petition was filed in

case No. 12-P-8, the probate case. (The parties were divorced in Grundy County case No. 98-D­

178. Sanders v. Sanders, No. 3-01-0527 (May 31, 2002) (unpublished order under Supreme

Court Rule 23).) Instead, the court decided that it could order support pursuant to its “inherent

powers” under the Probate Act, so long as the court found that ordering support was in Denise’s

best interests. The court then struggled to decide what criteria should be used to determine the

amount of support Susan should receive. The court determined that the child support standards of

the Dissolution Act did not apply to the current proceedings. The court eventually ordered Leon

to contribute $350 per week to Susan.

¶9             This appeal followed.

¶ 10                                      II. ANALYSIS

¶ 11           Leon argues that (1) the trial court lacked subject-matter jurisdiction to enter the

order awarding Susan support and, alternatively, (2) the court failed to properly consider the

factors provided by section 513.5(b) of the Dissolution Act (750 ILCS 5/513.5(b) (West Supp.

2015)) when awarding support to Susan. Susan has not filed a responding brief, but attorney

Curtis W. Myers, who served as guardian ad litem (GAL) in these proceedings, has. He responds

that the trial court (1) had subject-matter jurisdiction to order support in this case and (2) did not

and could not order the father to pay support pursuant to the Dissolution Act in guardianship

proceedings.




                                                 -3­
¶ 12                         A. Section 513.5 of the Dissolution Act


¶ 13           By the time the trial court ruled herein, the legislature had amended the 


Dissolution Act by adding section 513.5 specifically pertaining to the support of a nonminor


child with a disability. Pub. Act 99-90, § 5-15 (eff. Jan. 1, 2016) (adding 750 ILCS 513.5).


¶ 14           Section 513.5(a) of the Dissolution Act—which became effective January 1,


2016—is titled “Support for a non-minor child with a disability” and provides as follows:


               “The court may award sums of money out of the property and income of either or

               both parties or the estate of a deceased parent, as equity may require, for the

               support of a child of the parties who has attained majority when the child is

               mentally or physically disabled and not otherwise emancipated. *** An

               application for support for a non-minor disabled child may be made before or

               after the child has attained majority.” 750 ILCS 5/513.5(a) (West Supp. 2015).

¶ 15           Section 513.5(b) provides that, when making an award under section 513.5, the

trial court “shall consider all relevant factors that appear reasonable and necessary,” including:

                       “(1) the present and future financial resources of both parties to meet their

               needs, including, but not limited to, savings for retirement;

                       (2) the standard of living the child would have enjoyed had the marriage

               not been dissolved. The court may consider factors that are just and equitable;

                       (3) the financial resources of the child; and

                       (4) any financial or other resource provided to or for the child ***.” 750

               ILCS 5/513.5(b) (West Supp. 2015).

¶ 16           We have found no Illinois case that has cited or otherwise interpreted section

513.5 of the Dissolution Act. Under its plain language, section 513.5 grants trial courts the



                                                -4­
authority to order a former spouse to contribute support for an adult disabled child of the former

spouse. 750 ILCS 5/513.5(a) (West Supp. 2015). Section 513.5 explicitly provides that the

application for such support may be made before or after the child attains majority, so long as the

nonminor child is “not otherwise emancipated.” Id.

¶ 17           While now given its own section, this support obligation has long been

recognized in Illinois case law and has been codified since 1971 within the provisions of section

513, which otherwise provides for support for educational expenses of children over the age of

majority:

                      “Section 513 codifies prior Illinois decisional and statutory law. See

               Ill.Rev.Stat. ch. 40, ¶ 19 (1975). This section has no counterpart in the Uniform

               Marriage and Divorce Act.

                      Section 513 authorizes the court to award support for children after they

               attain the age of majority only if they are disabled. Otherwise, the attainment of

               the age of majority terminates child support obligations. This accords with prior

               law. Kelly v. Kelley, 317 Ill. 104, 147 N.E. 659 (1925). Emancipation of children

               prior to the attainment of the age of majority also terminates child support

               obligations. § 510(c). Effective August 24, 1971, the Probate Act was amended to

               provide that the age of majority in Illinois for both males and females is age 18.

               Ill.Rev.Stat. ch. 110½, ¶ 11-1. Prior to this date, the age of majority was 21 for

               males and 18 for females. Ill.Rev.Stat. ch. 3, ¶ 131 (1969). Where a divorce

               decree rendered prior to the effective date of the 1971 amendment to the Probate

               Act provides for child support for ‘minor children', the obligation for child

               support ceases upon the attainment of the age of 18 for both males and females.



                                               -5­
                Munck v. Munck, [62 Ill. App. 3d 223, 378 N.E.2d 1252] (1st Dist. 1978). See

                also Stanton v. Stanton, [421 U.S. 7] (1975) ***.

                        Although not previously provided for by statute, Illinois courts have long

                recognized a support obligation for mentally or physically disabled children

                continuing after the attainment of the age of majority. Strom v. Strom, 13

                Ill.App.2d 354, 142 N.E.2d 172 (1st Dist. 1957); Freestate v. Freestate, 244

                Ill.App.166 (1st Dist. 1927). The first sentence of section 513 codifies this well

                established rule. See also Probate Act, Art. XIa, regarding disabled persons.

                Ill.Rev.Stat. ch. 110½, ¶ 11a-1 et seq.” Ill. Ann. Stat., ch. 40, ¶ 513, Historical and

                Practice Notes, at 788 (Smith-Hurd 1980).

¶ 18                               B. Subject-Matter Jurisdiction

¶ 19            Leon argues that the trial court lacked subject-matter jurisdiction to enter its order

awarding Susan support because no statutory language granted the court the authority to order

support for a disabled adult. The GAL contends the trial court had subject-matter jurisdiction to

order support to be paid by the father of the disabled adult herein. We agree with the GAL.

¶ 20            First, as we have previously explained, section 513.5 of the Dissolution Act

indeed granted the trial court authority to order support for a disabled adult.

¶ 21            Second, and more fundamentally, in Illinois, subject-matter jurisdiction of the

trial courts is provided by article VI, section 9, of the Illinois Constitution of 1970 (Ill. Const.

1970, art. VI, § 9). That section provides that trial courts “shall have original jurisdiction of all

justiciable matters,” except under limited circumstances, which do not apply in this case. Id.

“With the exception of the circuit court’s power to review administrative action, which is

conferred by statute, a circuit court’s subject matter jurisdiction is conferred entirely by our state



                                                 -6­
constitution.” Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334,

770 N.E.2d 177, 184 (2002). Recently, in People v. Castleberry, 2015 IL 116916, ¶¶ 11-18, 43
N.E.3d 932, the supreme court did away with any remaining notion that the subject-matter

jurisdiction of a circuit court is at all dependent on statutory, as opposed to constitutional,

authority. Therefore, Leon’s argument that the trial court lacked jurisdiction because no statute

granted it the authority to impose the relief in question is not persuasive.

¶ 22               C. The Trial Court’s Specific Award of Support in This Case

¶ 23           In this case, the trial court ordered Leon to contribute support to Susan in the

amount of $350 per week. The court reached that decision after a hearing in which Leon and

Susan testified. The court stated that it drew authority for the award from its inherent powers

under the Probate Act.

¶ 24           We conclude that section 513.5 of the Dissolution Act (750 ILCS 5/513.5 (West

Supp. 2015)) authorizes awards of support from a former spouse to support the former spouse’s

adult disabled children. We find the cases cited inapposite, including In re Marriage of Kennedy,

170 Ill. App. 3d 726, 731-34, 525 N.E.2d 168, 170-73 (1988), cited by Leon; and In re Estate of

McHenry, 2016 IL App (3d) 140913, and In re Marriage of Casarotto, 316 Ill. App. 3d 567, 736
N.E.2d 1169 (2000), cited by the GAL. The trial court case number did not limit the trial court’s

authority in this respect. However, in this case, we vacate the trial court’s particular award and

remand for a new determination of support. We impose that relief to ensure that the court’s

decision is made in accordance with section 513.5 of the Dissolution Act. In reaching a decision

as to whether, and how much, support is appropriate in this case, the trial court should consider

the factors provided by section 513.5(b) of the Dissolution Act.

¶ 25                                    III. CONCLUSION



                                                 -7­
¶ 26           For the foregoing reasons, we vacate the trial court’s judgment and remand the 


cause with directions. 


¶ 27           Vacated and cause remanded with directions. 





                                              -8­